UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6789


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN ANTHONY HICKMAN,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Senior District Judge.
(1:07-cr-00261-JFM-8; 1:13-cv-03571-JFM; 1:13-cv-03647-JFM)


Submitted:   September 29, 2016           Decided:   October 4, 2016


Before SHEDD, KEENAN, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Anthony Hickman, Appellant Pro Se. James Thomas Wallner,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Kevin Anthony Hickman seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2012) motion and

his subsequent motion for a certificate of appealability.      The

orders are not appealable unless a circuit justice or judge issues

a certificate of appealability.   28 U.S.C. § 2253(c)(1)(B) (2012).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”        28 U.S.C.

§ 2253(c)(2) (2012).   When the district court denies relief on the

merits, a prisoner satisfies this standard by demonstrating that

reasonable jurists would find that the district court’s assessment

of the constitutional claims is debatable or wrong.       Slack v.

McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v. Cockrell, 537
U.S. 322, 336-38 (2003).   When the district court denies relief on

procedural grounds, the prisoner must demonstrate both that the

dispositive procedural ruling is debatable, and that the motion

states a debatable claim of the denial of a constitutional right.

Slack, 529 U.S. at 484-85.

     We have independently reviewed the record and conclude that

Hickman has not made the requisite showing.   Accordingly, we deny

Hickman’s motions for a certificate of appealability and dismiss

the appeal.   We dispense with oral argument because the facts and




                                  2
legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                        DISMISSED




                                3